                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA


 Wayne Wells, Jr., #314139,                             C/A No.: 2:19-1284-JFA-MGB

                            Petitioner,

 vs.                                                                ORDER

 Terrie Wallace,

                            Respondent.



I.     INTRODUCTION

       Wayne Wells (“Petitioner”), a pro se state prisoner, filed the instant petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1). On July 18, 2019, Warden

Terrie Wallace (“Respondent”) filed a Motion for Summary Judgment along with a return

to the petition and memorandum of law in support. (ECF Nos. 13 & 14). The court advised

Petitioner of the summary judgment procedure and the possible consequences if he failed

to respond via an order issued pursuant to Roseboro v. Garrison, 528 F.2d 309, 310 (4th

Cir. 1975) on the following day. (ECF No. 15). Petitioner filed a response on August 13,

2019, to which Respondent filed a reply on August 20, 2019. (ECF Nos. 17 & 18). In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(c) (D.S.C.), this

matter was referred to the Magistrate Judge.
         The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this court should grant Respondent’s Motion

for Summary Judgment and dismiss the petition with prejudice. (ECF No. 19). The Report

sets forth, in detail, the relevant facts and standards of law on this matter, and this court

incorporates those facts and standards without a recitation.

         The court is charged with making a de novo determination of those portions of the

Report to which specific objections are made, and the court may accept, reject, or modify,

in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter

to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b)(1). However, a district

court is only required to conduct a de novo review of the specific portions of the Magistrate

Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In

the absence of specific objections to portions of the Report of the Magistrate Judge, this

court is not required to give an explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Thus, the court must only review those portions

of the Report to which Petitioner has made a specific written objection. Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).



1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2)(c) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
    charged with making a de novo determination of those portions of the Report and
    Recommendation to which specific objection is made, and the Court may accept, reject, or
    modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
    to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
                                                  2
       “An objection is specific if it ‘enables the district judge to focus attention on those

issues—factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM

Trucking of the Carolinas, LLC, No. 0:15-cv-04009-JMC, 2017 WL 6345402, at *5 n.6

(D.S.C. Dec. 12, 2017) (citing One Parcel of Real Prop. Known as 2121 E. 30th St., 73

F.3d 1057, 1059 (10th Cir. 1996)). A specific objection to the Magistrate’s Report thus

requires more than a reassertion of arguments from the complaint or a mere citation to legal

authorities. See Workman v. Perry, No. 6:17-cv-00765-RBH, 2017 WL 4791150, at *1

(D.S.C. Oct. 23, 2017). A specific objection must “direct the court to a specific error in the

magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44,

47 (4th Cir. 1982).

       “Generally stated, nonspecific objections have the same effect as would a failure to

object.” Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C. Mar. 2,

2007) (citing Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir.

1991)). The court reviews portions “not objected to—including those portions to which

only ‘general and conclusory’ objections have been made—for clear error.” Id. (emphasis

added) (citing Diamond, 416 F.3d at 315; Camby, 718 F.2d at 200; Orpiano, 687 F.2d at

47).

       Petitioner was advised of his right to object to the Report, which was entered on the

docket on August 29, 2019. (ECF No. 19). Petitioner filed objections to the Report on

September 16, 2019 2 (“Objections”). (ECF No. 22). Respondent replied to the Objections


2
  Houston v. Lack, 487 U.S. 266, 271 (1988) (holding pro se prisoner’s pleading is deemed filed
at moment of delivery to prison authorities for forwarding to district court).
                                               3
on October 4, 2019. (ECF No. 24). Petitioner also submitted what appears to be a second

response or “sur-reply” to the motion for summary judgment after the Report was issued.

(ECF No. 21). As sur-replies are not authorized by this court’s Local Rules and this

submission is otherwise untimely, this submission will not be considered. Additionally,

Respondent argues that Petitioner’s Objections are untimely as they were due by

September 15, 2019. Despite this contention, Respondent will suffer no prejudice by this

court’s review of these objections as they were only submitted one day after the deadline

and they do not ultimately affect the outcome below. 3 Petitioner also filed a “Response to

Reply to Objections to the Report and Recommendation.” (ECF No. 25). Because a

response to replies to Reports and Recommendations are not authorized by the Local Rules,

this document will not be considered. 4 Thus, this matter is ripe for review.

II.    LEGAL STANDARD

       Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment is proper

when there is no genuine dispute as to any material fact and the moving party is entitled to

judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A material

fact is one that “might affect the outcome of the suit under the governing law.” Spriggs v.

Diamond Auto Glass, 242 F.3d 179, 183 (4th Cir. 2001) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). A dispute of material fact is “genuine” if sufficient


3
  This is especially true as Petitioner asserts that any untimely delay in the filing date was caused
by the State of Emergency declared during Hurricane Dorian that mandated an evacuation of
Charleston County. (ECF No. 25 p. 2).
4
  This court would note that even if it chose to consider these additional arguments, the outcome
of this order would not change because these arguments are a mere rehashing of all arguments
previously asserted.
                                                 4
evidence favoring the non-moving party exists for the trier of fact to return a verdict for

that party. Anderson, 477 U.S. at 248–49.

       The moving party bears the initial burden of showing the absence of a genuine

dispute of material fact. Celotex, 477 U.S. at 323. Once the moving party makes this

showing, however, the opposing party may not rest upon mere allegations or denials, but

rather must, by affidavits or other means permitted by the Rule, set forth specific facts

showing that there is a genuine issue for trial. See Fed. R. Civ. P. 56(e). All inferences must

be viewed in a light most favorable to the non-moving party, but he “cannot create a

genuine issue of material fact through mere speculation or the building of one inference

upon another.” Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985).

III.   DISCUSSION

       Although this court incorporates the factual background discussed in the Report, a

brief recitation of the relevant facts is necessary to properly address Petitioner’s Objections.

Petitioner was indicted for second-degree criminal sexual conduct with a minor and he

went to trial in November 2010. The victim testified that when she first met Petitioner, she

told him she was eighteen. The next time they met, however, he asked her if she was fifteen,

as one of her friends had told him that. She admitted that was her real age; a couple of

hours later, they had sex. Over the summer, they had sex several more times. Each time,

he came over to her house after midnight, climbing through her bedroom window.

       Petitioner testified in his defense. He told the jury the victim said she was eighteen

and never told him anything different. He did not know she actually was fifteen until her

stepfather found him in the house and confronted him. Had Petitioner known her true age,

                                               5
he would not have had a sexual relationship with her. As he had done in his opening

statement, Petitioner’s trial counsel argued in closing that the victim lied to Petitioner about

her age, causing him to mistakenly think she was eighteen.

       After the jury began deliberations in Petitioner’s criminal trial, they sent out the

following questions: “If the defendant truly believed the victim was eighteen, does that

matter and/or is ignorance of her age no excuse?” The trial court answered, “No, and

ignorance is no excuse.” Trial counsel did not object to the court’s answer. It is this judge’s

response to the jury’s questions along his counsel’s failure to object that form the basis of

the two grounds for relief asserted in Petitioner’s habeas petition.

       Petitioner’s habeas petition raises the following two issues:

       Ground One: Trial Counsel was ineffective when [he] failed to object to
       Trial Court[’s] erroneous instruction pertaining to Applicant’s knowledge of
       victim’s age to jury’s question[.]

       Supporting Facts: The answers to the jury’s question by the Court were an
       invasion of the province of the jury [] which remove[d] critical material facts
       from the consideration and violated the applicant’s constitutional right to a
       fair and impartial trial by his peers. In the light Trial Counsel failure to object
       and make Court aware that if the jury reasonably believe that the applicant
       proved by the preponderance of the evidence that he believe the victim to be
       18 years age was ultimately the jurors[’] discretion and must be left free for
       their consideration only.

       Ground Two: Trial Judge[’s] answers to jury questions violated
       Applicant[’s] due process rights to a fair and impartial trial of his peers.

       Supporting Facts: Trial Court[’s] answers to the jury’s question did not
       allow[] the jury to consider the Applicant’s defense and it remove[d] critical
       material facts from the jury[’s] consideration. Criminal statutes are presumed
       to require a mens rea clause and some congressional intent, express or
       implied, is required to dispense with mens rea as an element of a crime.

(ECF No. 1 p. 5,6-7).

                                               6
       As to Ground One, the Magistrate Judge concluded that Plaintiff’s trial counsel was

not ineffective when he failed to object to the trial judge’s response to the questions from

the jury during deliberations. In response, Petitioner claims that “trial counsel’s

understanding of the law was wrong if he thought that the trial judge’s answers to the jury’s

questions were correct statements of law.” (ECF No. 22 p. 2). 5 In support of this contention,

Petitioner cites to the Model Penal Code for the proposition that statutory rape is not a strict

liability crime. He maintains that “whatever is done under a mistaken impression of

material fact is excused or provides grounds for relief” and the trial court’s instructions to

the contrary is clearly erroneous. (ECF No. 22 p. 7). Thus, his counsel’s failure to object

amounts to ineffective assistance of counsel.

       Despite Petitioner’s objections, the Model Penal Code has no bearing on this matter.

The South Carolina statute at issue, S.C. Code Ann. § 16-3-655(B)(2), does not include

mistake-of-age as a defense. Moreover, the version of the statute in effect at the time of the

incident in question is a version wherein the General Assembly removed a previously

included mistake-of-age defense. (ECF No. 19 p. 9–10). Therefore, the Magistrate Judge

correctly opined that Petitioner has failed to show his trial counsel’s understanding of the

law was not reasonable. Petitioner’s objections fail to identify any specific legal authority

supporting his contention that a mistake-of-age was a viable defense to the South Carolina




5
 Initially, this argument appears to be a mere disagreement with the Magistrate Judge’s
conclusion supported by a rehashing of the same arguments previously presented to the
court in Petitioner’s initial petition and in response to the motion for summary judgement.
                                               7
criminal statute under which he was convicted in 2009. Accordingly, this claim must be

denied.

        As to Ground Two, the Magistrate Judge concluded that the trial judge’s response

to the jury’s questions were correct because the South Carolina statute at issue has no

explicit intent element. The statue, S.C. Code Ann. § 16-3-655(B)(2), states in relevant

part:

        A person is guilty of criminal sexual conduct with a minor in the second
        degree if:
        ....
        (2) the actor engages in sexual battery with a victim who is at least fourteen
        years of age but who is less than sixteen years of age and the actor is in a
        position of familial, custodial, or official authority to coerce the victim to
        submit or is older than the victim. However, a person may not be convicted
        of a violation of the provisions of this item if he is eighteen years of age or
        less when he engages in consensual sexual conduct with another person who
        is at least fourteen years of age.

        The trial judge instructed the jury that:

        The State must prove, beyond a reasonable doubt, that the victim was at least
        fourteen years old and less than sixteen years old at the time of the sexual
        battery. The State must also prove that the defendant was older than the
        victim at the time of the sexual battery. Consent, willingness, or indifference,
        or ignorance on the part of the minor, if any, as to what was taking place does
        not affect, in any way, the charge of criminal sexual conduct with a minor
        because an unmarried woman under the age of sixteen cannot legally consent
        to sexual intercourse with anyone over the age of eighteen.

        Petitioner argues that the Report “clearly indicated that the State did not read the

statute as a whole, or give full effect to each section, nor did the State read the Petitioner

as ‘ejusdem generis’ or treated him similar to the three groups that the statute specifically

enumerated.” (ECF No. 22 p. 12–13). This is the same argument previously asserted by



                                               8
Petitioner and specifically addressed in the Report. In response to this argument, the

Magistrate Judge correctly opined that

         [Petitioner’s] argument overlooks that the State can prove the element two
         ways: (1) by showing the defendant was in one of the enumerated positions
         of authority, or (2) by showing the defendant was older than the victim. See
         In re Clinton P., No. 2005-UP-220, 2005 WL 7083861, at *2 (S.C. Ct. App.
         Mar. 24, 2005) (stating the statute “requires either” of those things). Wells’
         indictment alleged only the second option; following suit, the trial court
         charged the jury only on that option. (Dkt. No. 13-1 at 197, 342.) Unlike the
         first option, the second option does not have “to coerce” or any other
         language that might suggest intent; chronology is the only criterion. Because
         Wells was indicted and convicted under that second option, the Court need
         not determine whether intent must be shown to satisfy the first option.

(ECF No. 19 p. 13).


         Accordingly, Petitioner has failed to provide any proof that intent is an element of

his offense of conviction. Accordingly, Petitioner has failed to show any error in the trial

court judge’s answers to the contrary, let alone that his Constitutional rights were violated

as a result.

         Additionally, to the extent that Petitioner asserts any new claims for relief not

included in his original petition, including the argument the Petitioner faults trial counsel

for not objecting to a portion of the trial court’s jury charge, those arguments were not

addressed by the Magistrate Judge and are likewise not addressed here. Habeas petitioners

cannot assert new claims for the first time in response to summary judgment motions.

Neumon v. Cartledge, No. 8:14-cv-2556-RMG, 2015 WL 4607732, at *9 (D.S.C. July 31,

2015).




                                               9
       None of Petitioner’s attempted objections point to any errors in the Report.

Petitioner continuously reasserts the same arguments from his initial petition and

opposition to the summary judgment motion. Thus, Petitioner has not asserted any specific

objections. “Generally stated, nonspecific objections have the same effect as would a

failure to object.” Staley v. Norton, No. 9:07-0288-PMD, 2007 WL 821181, at *1 (D.S.C.

Mar. 2, 2007) (citing Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th

Cir. 1991)). To the extent that any of Petitioner’s arguments could constitute specific

objections, they fail to indicate any errors within the Report as discussed above.

IV.    CONCLUSION

       After carefully reviewing the applicable laws, the record in this case, the Report and

Recommendation, and the objections thereto, this Court finds the Magistrate Judge’s

recommendation fairly and accurately summarizes the facts and applies the correct

principles of law. Accordingly, the Court adopts the Report and Recommendation. (ECF

No. 19). Thus, Respondent’s Motion for Summary Judgment (ECF No. 14) is granted and

Petitioner’s habeas petition (ECF No. 1) is dismissed with prejudice.

       It is further ordered that a certificate of appealability is denied because Petitioner

has failed to make “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). 6




6
  A certificate of appealability will not issue absent “a substantial showing of the denial of a
constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating
that reasonable jurists would find both that his constitutional claims are debatable and that any
dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v.
Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,
                                               10
       IT IS SO ORDERED.



       October 31, 2019                                      Joseph F. Anderson, Jr.
       Columbia, South Carolina                              United States District Judge




252 F.3d 676, 683 (4th Cir. 2001). In the instant matter, the Court finds that Petitioner has failed
to make “a substantial showing of the denial of a constitutional right.”
                                                11
